Citation Nr: 1243803	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  07-37 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a neck disability claimed as secondary to service-connected right foot traumatic arthritis of the mid tarsus subtalar joint.

2.  Entitlement to service connection for a back disability claimed as secondary to service-connected right foot traumatic arthritis of the mid tarsus subtalar joint.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May to June of 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO in Denver, Colorado, which, in relevant part, denied the above claims.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

The Veteran also appealed the issues of service connection for right hip, right knee and depression all as secondary to his service-connected right foot disability.  The RO granted service connection for these disabilities in a March 2012 rating decision.  The Veteran has not disagreed with disability rating or effective date assigned.  The grant of service connection constitutes a complete grant of the benefit sought on appeal.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, those issues have been resolved and are not in appellate status.  

The Veteran testified before the undersigned at a September 2012 videoconference hearing.  A transcript has been associated with the file.

The issue of service connection for hepatitis C is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.




FINDINGS OF FACT

1.  The Veteran is service-connected for traumatic arthritis of the mid tarsus subtalar joint of the right foot, right ankle tendonitis, right knee degenerative joint disease, and bilateral hip disorders.

2.  The Veteran's cervical, thoracic and lumbar spine degenerative disc and joint disease at least as likely as not were caused by the Veteran's service-connected right foot and ankle disabilities.


CONCLUSIONS OF LAW

1.  The Veteran's cervical spine degenerative disc and joint disease, claimed as a neck disability, was caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).

2.  The Veteran's thoracic and lumbar spine degenerative disc and joint disease, claimed as a back disability, was caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that he has back and neck disabilities as a result of his service-connected right foot disability.  For the reasons that follow, the Board finds that his back and neck disabilities are the result of his right foot disability.  The Board concludes service connection is warranted for the back and neck disabilities.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that the regulations governing secondary service connection were revised during the pendency of the Veteran's appeal.  The Board applies here the version in effect at the time of the Veteran's 2005 claim.  Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2005).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.  

The Veteran has been service-connected for a right foot disability since 1998.  The Veteran had broken many of the bones in his right foot prior to entry to service, but had been found fit to serve.  During basic training, he reinjured the foot and was separated as medically unfit.  While this case was on appeal, the Veteran was service-connected for right ankle, knee and bilateral hip disabilities all as secondary to the right ankle.  

The Veteran has long standing diagnoses of multilevel degenerative disc and joint disease of the cervical, thoracic and lumbar spine at the time he filed this claim.  While this case was pending, the Veteran had an acute injury in January 2012.  He reported that his right foot and ankle gave out, leading to a fall.  A L1 superior endplate compression fracture was diagnosed with collapsed disc space at L1-L2.  The existence of current neck and back disabilities is well established.  

The remaining question is whether the Veteran's service-connected disability has caused or aggravated his neck and back disabilities.  See 38 C.F.R. § 3.310.

The Veteran's VA treatment records show a lengthy history of low back pain complaints.  In November 1998, the podiatry service referred him to the orthopedic clinic for multilevel degenerative spine disease.  The Veteran asked about a possible connection between his right foot and ankle problems and worsening of his back pain.  The physician considered a relationship reasonable but stated that causality could not be proven.  

A March 1999 record from the same physician indicates that the Veteran had low back pain since 1980.  He reported worsening of that pain following injuries in 1995 and 1996.  He recalled a 1997 MRI showing degenerative changes and disc collapse at the L5-S1 level.  

The Veteran has also solicited several medical opinions from private care providers.  

A December 2006 letter from M.C., a chiropractor, shows that the Veteran had provided his service and post-service treatment records for an opinion.  M.C. reviewed the Veteran's history of his right foot and ankle injury and his back complaints.  M.C. considered the Veteran's back disability unquestionably related to his right foot disability.  The Veteran's gait had been altered by the right foot disability which had gone untreated for decades resulting in L5-S1 disc collapse, scoliosis, retrolithesis at L4, disc desiccation at L4 with radicular symptoms appearing in the cervical, thoracic and lumbar regions.

An April 2011 statement from D.F., a chiropractor, indicates that he treated the Veteran following two motor vehicle accidents in May and September 2009.  D.F. stated that the Veteran had severe pre-existing problems with his spine, hips and gait which made him susceptible to injury and recovery difficult.  The chiropractor noted that he had a markedly reverse lumbar curve, the only one the chiropractor had seen in 21 years of practice.  His gait was very abnormal and D.F. worked with him on almost every visit to normalize his gait.  Most of the abnormal gait appeared to come from the right foot, ankle, knee and hip.  D.F. stated that the gait problems were causing spinal dysfunction.  D.F. also agreed with the opinion of M.C. except for the point that the Veteran reported back problems starting immediately after separation from service.  D.F. opined that at least 50 percent of the current spine pain was due to the original foot and ankle re-injury during service.

The Veteran solicited a May 2011 opinion from T.P., a medical doctor.  The Veteran reported chronic pain in his right foot since service.  The Veteran stated that he developed pain in his ankle, knee, hip and back soon after.  He had gait dysfunction as a result.  He had chronic cervicothoracic and lumbar axial pain with right lower extremity radiculopathy as a result of the gait dysfunction.  T.P. agreed with M.C. and D.F. in that his spine problems were due to the right foot disability.  

The Veteran was seen several times for VA examinations during the course of this appeal.  An August 2005 opinion indicated that a causal relationship would require speculation.  The examiner indicated that the Veteran had sought and obtained compensation through lawsuits on several occasions which may account for the onset of his spinal disorders.  The examiner indicated that the Veteran had also complained that his right foot and ankle would give way resulting in falls that injured his back.  The examiner was highly doubtful of this and asked the RO to seek additional records to support the contention.  The Board notes that the January 2012 injury described above addresses this concern exactly.

A March 2012 VA examination report contained the most complete opinion.  After reviewing the claims file, the examiner stated that the Veteran did not have significant back pain until following motor vehicle accidents and that the lumbar MRI findings were inconsistent with findings expected from a distal foot injury.  The examiner concluded that more detailed records prior to 1997 would be needed to come to an opinion.  

The Board finds that the evidence in favor of the claims is at least in equipoise.  There are several opinions in favor of the Veteran's claim.  The Veteran reported longstanding back pain in 1998, long before the instant claims were filed.  The Veteran has had additional injuries, but these have not stopped competent experts such as T.P. from finding the Veteran's right foot disability caused his cervical, thoracic and lumbar spine disabilities.  One of the concerns raised by the 2005 VA opinion has been satisfied by later evidence.  The negative opinions are based largely on the fact that the examiners did not find the Veteran credible.  His later injury and the numerous positive opinions supporting his contentions have at least as much probative value.  The Board finds that the Veteran's right foot disability caused his cervical, thoracic and lumbar spine disabilities.  Service connection is warranted on a secondary basis.  See 38 C.F.R. § 3.310.

As such, the Board finds that the evidence in favor of the Veteran's neck and back disability claims is at least in equipoise.  Consequently, the benefit-of-the-doubt rule applies, and the claims must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The claims of service connection for back and neck disabilities have been granted, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on those claims is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).



ORDER

Entitlement to service connection for cervical spine degenerative disc and joint disease, claimed as a neck disability, as secondary to service-connected right foot traumatic arthritis of the mid tarsus subtalar joint, is granted.

Entitlement to service connection for thoracic and lumbar spine degenerative disc and joint disease, claimed as a back disability, as secondary to service-connected right foot traumatic arthritis of the mid tarsus subtalar joint, is granted.


REMAND

The Board must remand the hepatitis C service connection claim for additional development.  

The Veteran's VA treatment records show that he was tested and found to have hepatitis C in 2005.  His treatment records indicate that the infection is chronic.  The current disability is well established.  See Hickson.

To satisfy the in-service incurrence element in cases of service connection for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  VBA letter 211B (98-110) November 30, 1998.  The Veteran obtained a copy of VA Fast Letter 04-13 June 29, 2004.  This Fast Letter reiterates that exposure to blood and blood products, particularly percutaneous exposure, are the primary vectors for hepatitis C infection.  The Letter states that infection by jet injector (or airgun, as it is popularly called) is biologically plausible but not confirmed in case studies.  

The Veteran has asserted that he has had no other risk factors for hepatitis C apart from the airgun injection.  He completed a risk factor form in September 2010 on which he reported no percutaneous exposures other than the airgun injection and denied blood transfusions prior to 1992, drug use, high-risk sexual activity or work related exposures.  The Board notes there is no mention by the Veteran or indications in his medical records that he has ever undergone hemodialysis.  He indicated that the only sexually transmitted disease he has hepatitis C.  He testified before the undersigned that he had only had the airgun injection risk factor.

The Veteran was seen for a March 2012 VA examination.  He insisted he had only the one risk factor at the examination as well.  The examiner concluded that the hepatitis C was at least as likely as not related to service in the absence of any other risk factor.  

It does not appear that the examiner considered the Veteran's entire risk factor history, however.  VA treatment records from 1998 show that the Veteran had a lengthy history of opioid drug abuse and drug seeking behavior beginning at the age of 18.  The Veteran was even prohibited from filling prescriptions at VA for a time due to malingering and drug seeking behavior.  Absent a consideration of this history, the factual premise of the examiner's opinion is called into question.  

The Board remands for a new medical opinion to determine whether the Veteran's hepatitis C is at least as likely as not related to service when the additional risk factor history is considered. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the examiner who provided the March 2012 examination and opinion regarding hepatitis C.  The examiner should be asked to determine whether the Veteran's hepatitis C is at least as likely as not (a 50 percent or greater probability) related to service based on the presence of risk factors including opioid drug abuse, high-risk sexual activity and an in-service airgun injection.  Each of these factors should be considered individually in this opinion.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination. If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Then, the RO should readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


